DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.
Claims 28, 37-38, and 42 have been amended.  Claims 29-31, 33-35, and 45-51 remain withdrawn, while claims 28, 32, 36-38 and 40-44 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejection of claims for indefiniteness (although it is noted that the amended claims remain indefinite for the reasons set forth below);
The rejection of claims 36 and 38 under 35 USC 103, as the prior art does not teach or suggest the benefit of detecting together the expression levels in a bodily fluid sample of the three miRNAs of the claims relative to “a breast cancer-free subject” control; and
The rejection of claim 37 and its dependent claims 38 and 40-44 under 35 USC 101, as applicant’s arguments at page 8 (third full paragraph) were found persuasive.
Claims 28, 32, 36-38, and 40-44 remain rejected for the reasons given below.  Any rejections and/or objections not repeated herein have been withdrawn.  This Office action is non-final.
Election/Restrictions
Applicant’s election of the species of the combination of miR-409-3p (SEQ ID NO: 178), miR-382-5p (SEQ ID NO: 177) and miR-375 (SEQ ID NO: 173) in the reply filed on July 23, 2019 is again acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The claims presently directed to the elected species and under consideration herein are claims 28, 32, 36-38 and 40-44.  As the prior art applies against the claims as directed to the elected species, claims directed to other species remain been withdrawn.
Claims 29-31, 33-35, and 45-51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 23, 2019.
Claim Objections
Claims 28, 32 and 36 are objected to because of the following informalities:  at line 8, claim 28 states “determines the subject to have breast cancer or being at a risk of developing breast cancer”, where grammatically correct language would be, e.g., “determines the subject to have breast cancer or to be at a risk of developing breast as being at a risk of developing breast cancer”,.  Appropriate correction is required.
Claim interpretation
With regard to claims 28, 32, and 36, amended independent claim 28 states following the “comparing” of the claim “wherein downregulation....determines the subject to have” or be at risk of breast cancer, “and wherein the subject determined to have breast cancer or determined to be at a risk of developing breast cancer is to be treated with an anti-breast cancer compound”.  It is noted that this language does not actually require that “downregulation” be present; additionally, even in cases when downregulation is determined/detected, the language “is to be treated with an anti-breast cancer compound” only requires some type of plan or intent to treat the subject at a future time (rather than a concrete, active step of performing a treatment, administering a compound, etc.) 
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 32, 37, and 40-44 remain rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al (WO 2013/190091 A1 [27 Dec 2013]; previously cited) in view of Li et al (Pathology – Research and Practice 209:179 [2013; first online 2012]; previously cited).
Independent claim 28 (from which claims 32 and 36 depend) as amended is directed to a method “of determining the risk of developing breast cancer in a subject or determining whether a subject suffers from breast cancer”, comprising “detecting the expression level of hsa-miR382-5p (SEQ ID NO: 177), hsa-miR-409-3p (SEQ ID NO: 178) and hsa-miR-375 (SEQ ID NO: 173) in a bodily fluid sample obtained from the 
Amended independent claim 37 (from which claims 38 and 40-44 depend) is directed to a method “of determining the risk of developing breast cancer in a subject or determining whether a subject suffers from breast cancer”, comprising “i) detecting the presence of miRNA in a bodily fluid sample obtained from the subject”, “ii) measuring the expression level of at least three miRNA in the bodily fluid sample”, wherein the miRNAs are miR-409-3p (SEQ ID NO: 178), miRNA-382-5p (SEQ ID NO: 177), and miR-375 (SEQ ID NO: 173), and wherein these three miRNA are “down-regulated in the subject, as compared to a control”, and “iii) using a score based on the expression level of the miRNAs measured previously to predict the likelihood of the subject to develop or to have breast cancer”; the claim further recites “treating the subject determined to have breast cancer or determined to be at risk of developing breast cancer with an anti-breast cancer compound”, but does not make clear how such a subject is identified, and also does not require such a subject (as the claim does not require as an outcome the 
Madhavan et al disclose methods for diagnosing breast cancer in which one or a combination of circulating miRNAs in a sample is/are measured and compared with a reference/control; the preferred groups of miRNAs for testing include miR-409-3p and miR-375 (see entire reference, particularly the abstract; page 1; pages 7-9; pages 13-15; page 22; Table 1 on page 33; pages 33-37).  It is noted that Madhavan et al provide identifying information (including sequences) for their disclosed miRNAs at pages 6-8, with miR-409-3p and miRNA-375 each being defined on page 7, and identified as being among the preferred “miRNA or miRNAs used in the method for diagnosing breast cancer” (see page 6 at lines 35-36).  Madhavan et al disclose the use of TaqMan Low Density Arrays (TLDA) in analyzing microRNA levels in plasma of breast cancer patients (see page 30), teaching that such analysis was used to detect altered levels (relative to controls/reference values) of both miR-409-3p (see Example 7 at pages 32-33 including Table 1) and miR-375 (Examples 11-12 at pages 35-37) in separate assays/analyses; these teachings establish that Madhavan et al carried out testing with respect to both miRNAs simultaneously given their use of the same TLDA arrays (although measurements for these two miRNAs are not reported for the same group of tested samples).  Madhavan et al additionally disclose methods for diagnosing metastasizing breast cancer in which one or a combination of circulating miRNAs in a sample is/are measured and compared with a reference/control; the preferred groups of miRNAs for diagnosing metastasis include miR-375 (see entire reference, particularly the abstract, page 4; pages 13-15).  Madhavan et al further teach characterizing a test 
Madhavan et al do not teach the use of mi382-5p (SEQ ID NO: 177) in their methods, and thus does not disclose all limitations of the claims.  
Li et al teach the use of miRNA microarray and real time PCR analysis in analyzing miRNA expression in samples of ductal carcinoma in situ (DCIS) as compared to corresponding normal tissues, reporting that miR-382-5p (as well as miR-409-3p) were among those miRNAs found to be significantly downregulated in DCIS (see entire reference, particularly the abstract and page 180, right column, and Table 1).  It is noted that Li et al teach that DCIS is a non-invasive breast cancer that may develop into invasive cancer (see page 179).  Li et al note that not all cases they tested “showed downregulation for all examined miRNAs” (page 182, left column), further teaching that breast cancer “is a heterogeneous disease”, that it is known that different grades and types of cancer exhibit different miRNA characteristics, and that their research “will help us to better understand the molecular mechanism underlying the initiation of breast cancer” (page 182).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the methods of Madhavan et al the detecting and comparing (with a control) of expression levels of miR-382-5p.  An ordinary artisan would have been motivated to have made such a modification for the benefit of evaluating subjects with regard to DCIS risk and the associated risk of developing invasive breast cancer (as taught by Li et al), as well as for the further benefits taught by Li et al of gaining a better understanding of the initiation of breast cancer.  
With further regard to the reference to downregulation relative to a control recited in independent claim 37, as well as the recitation of what is indicated by downregulation of the three miRNAs as specified in independent claim 28, as the rejected claims encompass any type of control (including the use of reference values from breast cancer patients and/or healthy controls, etc.), and the testing of a bodily fluid from any type of subject (such that the subject being tested may or may not have cancer, and may or may not exhibit ‘downregulation”), Madhavan et al in view of Li et al suggest methods as claimed. 
 It is noted that Li et al teach a preferred embodiment of downregulation of miR-382-5p in DCIS as respect to healthy samples; more importantly, Madhavan et al teach comparing measured levels of their miRNAs or combinations thereof with corresponding references or controls of various types (see, e.g., pages 9-13 and 16-17), including as a preferred embodiment control or reference subjects known to not have breast cancer or known to have a “favorable status” (see pages 11-12 and 17-18), as well as 
Thus the combined teachings of the references are sufficient to suggest what is claimed; it is reiterated that the rejected claims as presently written do not in fact require detection/determination of “downregulation”.  (It is also noted that dependent claims 36 and 38, which do specify a control from a “breast cancer-free subject”, are not rejected herein).
Regarding the preamble language of “determining the risk of developing breast cancer in a subject or determining whether a subject suffers from breast cancer”, it is noted that Madhavan et al in view of Li et al suggest the benefit of detecting all three of the miRNAs of the claims in relation to exactly this objective, as discussed above, and the practice of the actions suggested by Madhavan et al in view of Li et al would achieve this end. Additionally, given Madhavan et al’s extensive guidance regarding how to carry out their methods (see all examples), as well as Li et al’s teachings regarding the features of miR-382-5p, an ordinary artisan would have had a reasonable expectation of success in practicing such methods.  Finally, with regard to the “is to be treated” language of independent claim 28, and the “treating” language of independent claim 37, it is reiterated that the type of subject for whom such treating would be planned or administered is not required by the claims.  
With further regard to dependent claim 32, the claim is further limiting of what is indicated by one possible outcome of the “comparing” of claim 28; however, that outcome (and thus what is “indicated” in claim 28) is clearly not required.  

Regarding dependent claim 42, Madhavan et al disclose expression levels of miRNAs as Ct values (see, e.g., pages 30-33), meeting the requirements of the claim.
Regarding dependent claim 43, Madhavan et al disclose that early stage breast cancer is a type of breast cancer that may successfully be evaluated via their methods; see, e.g., Example 5; it is also again noted that Li et al teach that DCIS raises risk for invasive breast cancer, such that DCIS may be considered early stage relative to other breast cancers.
Regarding dependent claim 44, it is noted that Madhavan et al disclose a variety of sample types that meet the requirements of the claim; see, e.g., pages 6; 11-12; 16-17.  

The reply of November 11, 2020 traverse the prior rejection of claims based upon the same combination of references on the following grounds.
The reply focuses on independent claim 28, summarizing the claim and the requirements for a proper obviousness rejection, and urging that Madhavan and/or Li fail to teach all elements of the claims (Reply page 10).  Applicant states that the claimed invention “allows for early diagnosis, and therefore early treatment of patients through the identification of blood-based biomarkers that can reliably identify subjects having breast cancer” (Reply page 10).  The reply further argues that applicant has identified “specific miRNAs that are useful when present in a multivariate panel”, providing for “high accuracy” in detecting breast cancer (Reply pages 10-11).  Next, the reply focuses on the Madhavan reference, urging that Madhavan does not teach the 3 miRNA panel of the claims, that Madhavan does not teach relevance of miR-375 to non-metastatic breast cancer (Reply page 11), and that Madhavan’s teachings regarding miR-409-3p relative to other miRNAs would not have led to its selection based on its adjusted p-value (Reply pages 12-13).  Applicant also argues that Madhavan does not teach use of miR-409-3p and miR-375 together in a panel, urging that “miRNA-409-3p had been discussed in conjunction with plasma samples and primary tumors, while miR-375 had only been disclosed in conjunction with circulating tumour cells” (Reply page 13).  With regard to the Li et al reference, the reply urges that Li et al’s teachings regarding miR-382-5p pertain to tissue samples, and that one of ordinary skill in the art would not have been motivated to have combined miR-382-5p with miR-409-3p and 
These arguments have been thoroughly considered but are not persuasive.
With regard to applicant’s Remarks related to advantages of detection of “blood-based biomarkers’ in early treatment of breast cancer, it is noted that none of the claims are limited to blood samples, nor do the claims as written require treating steps.  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding the benefits of the multivariate panel of 3 miRNAs of the claims, it is reiterated that the cited art also teaches the benefits of analyzing these three miRNAs with respect to breast cancer detection/diagnosis (as discussed in the rejection); the claims as presently written do not require anything beyond what is suggested by the cited art (although it is reiterated that claims 36 and 38 have been excluded from this rejection because the prior art does not sufficiently suggest downregulation of the three specified miRNAs relative to a “breast cancer-free” control subject sample as an indicator of breast cancer or risk therefore).   With regard 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the claims are not limited to detection of non-metastatic breast cancer or risk therefore.  Additionally, while Madhavan et al may teach other more-preferred markers, a reference may be relied upon for all that it teaches; the fact that miR-409-3p may not be taught as a best or most preferred marker does not obviate the fact that Madhavan et al clearly teach and suggest use of this particular miRNA in a manner consistent with the present claims.  Regarding the issue of Madhavan disclosing the detection of miR-409-3p and miR-375 in different sample types (rather together in the same type of sample), this fact does not suggest a lack of benefit of testing for both markers together (in fact, one could just as easily argue that there is an added benefit of assaying for the markers together, as this aides in a more comprehensive analysis for different types and/or manifestations of breast cancer in a subject).  For this same reason, applicant’s arguments regarding lack of motivation to combine Madhavan (teaching metastatic and primary breast cancer) with Li (teaching DCIS) is non-persuasive; the claims under consideration are not limited to particular types of breast cancer, but rather recite and encompass “breast cancer”.  Further, regarding the issue of the lack of disclosure of detection (by Li et al) of altered miR-382-5p levels in bodily fluids, while this argument might be persuasive if the claims actually required a particular outcome, the claims simply require detecting expression levels and .  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28, 32 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 28 (from which claims 32 and 36 depend) is directed to a method “of determining the risk of developing breast cancer in a subject or determining whether a subject suffers from breast cancer”, comprising “detecting the expression level of hsa-miR382-5p (SEQ ID NO: 177), hsa-miR-409-3p (SEQ ID NO: 178) and hsa-miR-375 (SEQ ID NO: 173) in a bodily fluid sample obtained from the subject and comparing the expression level of the same to a control, wherein downregulation of” the three miRNAs “determines the subject to have or being at a risk of developing breast cancer, and wherein the subject determined to have breast cancer or determined to be at a risk of developing breast cancer is to be treated with an anti-breast cancer compound”.  It is again noted that the claim does not actually require that the miRNAs be determined to be downregulated (as the claim states what this “determines” but does not require this outcome of the “detecting” and “comparing”), and further that the fact that such a type of subject “is to be treated” is also therefore a conditional step; further, 
Independent claim 28 recites the limitation “comparing the expression level....to a control”, which is an activity that can be performed entirely in the human mind, i.e., a type of abstract idea.  The claim also recites “wherein downregulation of......determines the subject to have breast cancer or being at a risk of developing breast cancer”, wherein such a subject “is to be treated” with an anti-breast cancer compound.  Again, such activities may be performed entirely in the human mind – thinking about what a result means, and what further action should be taken at a later time (as a result of one possible outcome) – another abstract idea.  These judicial exceptions (JEs) are not integrated into a practical application because the JEs of the claim are not used/implemented in any manner that might constitute an application; rather, the claim encompasses extra-solution data gathering steps (of detecting miRNA levels) and thinking about the results of those steps.  The claim as amended also clearly does not require an actual “treating” step; rather, when one possible outcome occurs, a subject “is to be treated”.  There is not required integration of the JEs into a practical application (as there are embodiments embraced by the claim that require nothing beyond the mental “comparing” of expression levels).  The claim(s) also do not include additional elements that are sufficient to amount to significantly more than the JEs because the required active/manipulative step of the claims – the detecting of miR expression levels in bodily fluid samples – were well-understood, routine and conventional as of the effective filing date of applicant’s invention, as evidenced by the teachings of Madhavan et al discussed above.  It is noted that the prior art also provides other disclosures of the 
	With further regard to dependent claim 32, this claim simply recites a more specific type of JE (i.e., the claim recites what differential expression is “indicative of” in more detail); nothing is added that might integrate a JE into a practical application, and nothing “significantly more” than a JE is added.  Regarding dependent claim 36, as the claims rely on a mental comparing of expression levels, rather than any physical use of a control sample, nothing “significantly more” more than a JE is added, nor does this further limitation achieve integration of the JE into a practical application.
The reply of November 11, 2020 traverse the prior rejection of the claims under 35 USC 101 on the grounds that the claims “recite a method of treatment for a person determined to be at risk of developing breast cancer or determined to suffer from breast cancer”, that “the operations outlined previous to the treatment operation involve an inventive concept”, and that “the limitations recited in the claims amount to ‘significantly more” than a judicial exception” (Reply page 8, second paragraph).  
These arguments have been thoroughly considered but are not persuasive.  Independent claim 28 is not directed to a method of treatment; rather, the claim is drawn to a method “of determining the risk of developing breast cancer in a subject or determining whether a subject suffers from breast cancer”, including a conditional final step in which one possible outcome results in a conclusion that a subject “is to be treated with an anti-breast cancer compound”.  The claims simply do not include the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634